Title: To Thomas Jefferson from Czar of Russia Alexander I, 31 August 1808
From: Alexander I, Czar of Russia
To: Jefferson, Thomas


                  
                     Salut. 
                     St. Petersbourg ce 31. Août 1808.
                  
                  Alexandre 1er. Empereur de Russie à Son digne et grand ami le President des Etats Unis d’Amerique
                  Dans la vue de resserer de plus en plus les liens d’amitié et de bonne inteligence qui subsistent entre l’Empire Russe et les Etats unis, et desiront surtout donner une preuve manifeste de Mes sentimens à Vous même, Monsieur, et à cette nation si digne du haut dégré d’estime que je lui porte, j’ai resolu d’accréditer auprès de Vous en qualité de mon Consul Général chargé des affaires, l’Assesseur de College le Sr. André de Daschkoff qui Vous remettra la présente: Connoissant son zèle et son intelligence, j’espère que par la sagesse de sa conduite, il obtiendra Votre estime et Votre bienveillance. Je Vous prie, Monsieur, de vouloir bien lui faire un accueil favorable et d’ajouter foi à tout ce qu’il Vous dira de ma part, surtout lorsqu’il Vous assurera de ma constante affection pour les Etats unis et de mes sentimens pour Vous. Sur ce je prie Dieu, mon digne et Grand ami, qu’il Vous ait en sa sainte & digne garde
               